Case: 1:20-cv-00511-SJD-KLL Doc #: 43-1 Filed: 08/20/21 Page: 1 of 2 PAGEID #: 402




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


 BUSH TRUCK LEASING, INC.,                        )   Case No. 1:20-cv-00511-SJD-KLL
                                                  )
                   Plaintiff,                     )   Judge Susan J. Dlott
                                                  )
        -v-                                       )   Magistrate Judge Karen L. Litkovitz
                                                  )
 ALL WAYS AUTO TRANSPORT, LLC,                    )
                                                  )
        Defendant.                                )
                                                  )
                                                  )
                                                  )

       [PROPOSED] ORDER GRANTING THE PARTIES’ JOINT MOTION FOR
                          EXTENSION OF TIME

       This matter is before the Court on the parties’ Joint Motion for Extension of Time to

Respond to the Objections to Magistrate Judge Litkovitz’s Report and Recommendation. This

Court, being duly advised, and for good cause shown, finds that the motion is well taken and is

GRANTED.

       IT IS THEREFORE ORDERED that the parties shall have until August 30, 2021 to file

their respective responses to the opposing party’s objections to Magistrate Judge Litkovitz’s

Report and Recommendation.

IT IS SO ORDERED.




Dated: August __, 2021




                                              1
Case: 1:20-cv-00511-SJD-KLL Doc #: 43-1 Filed: 08/20/21 Page: 2 of 2 PAGEID #: 403




Respectfully submitted,


/s/ Jacob D. Rhode                             /s/ Rick L. Ashton
Jacob D. Rhode (008936) (Trial Attorney)       Rick L. Ashton (0077768), Trial Attorney
Joseph B. Womick (0097743)                     Jeffrey R. Corcoran (0088222)
Keating Muething & Klekamp, PLL                Allen Stovall Neuman Fisher & Ashton LLP
One East Fourth Street, Suite 1400             17 South High Street, Suite 1220
Cincinnati, Ohio 45202                         Columbus, OH 43215
jrhode@kmklaw.com; jwomick@kmklaw.com          T: 614-221-8500
Phone: 9513) 579-6528                          F: 614-221-5988
Fax: (513) 579-6457                            ashton@asnfa.com; corcoran@asnfa.com
Counsel for Plaintiff
                                               and

                                               Reda & Des Jardins, LLC
                                               736 N. Western Avenue, Suite 353
                                               Lake Forest, Illinois 60045
                                               T: (877) 809-4567
                                               F: (224) 232-8897
                                               Email: service@rdlawyers.com

                                               Counsel for Defendant All Ways
                                               Auto Transport, LLC




                                           2
